Citation Nr: 0022036	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-00 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of an injury to the right radial nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from September 1956 to 
September 1960 and from December 1960 to December 1964.  He 
also had several years of unverified service in the Naval 
Reserves.

This appeal arose from an August 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
the residuals of an injury to the right radial nerve.  In 
January 1999, the veteran testified at a personal hearing at 
the RO.

The veteran contends that the service-connected injury 
residuals to the right radial nerve are more disabling than 
the current disability would suggest.  He asserted that he 
experiences discomfort on motion and a constant dull aching 
pain.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

After reviewing the report of the February 1999 VA 
examination, it is found that it provides an inadequate basis 
upon which to determine entitlement to the benefit sought.  
While nerve conduction studies were performed in 1997 at a 
private facility, the VA examiner had stated that he had not 
had access to the results at the time of the examination.  
Moreover, no diagnostic tests, such as a nerve conduction 
study, were performed as part of this examination.  Finally, 
the examiner offered no opinion as to the severity of the 
veteran's condition.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete neurological examination by a 
qualified physician in order to fully 
evaluate the current nature and degree of 
severity of the service-connected right 
radial nerve injury residuals.  All 
indicated special studies, to include, 
but not limited to, nerve conduction 
studies must be performed.  After 
reviewing the entire claims file, the 
examiner should render an opinion as to 
whether the veteran suffers from mild, 
moderate or severe incomplete paralysis 
or from complete paralysis of the right 
radial nerve.  See 38 C.F.R. Part, Code 
8614 (1999).  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed. 

2.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claim for an 
evaluation in excess of 20 percent for 
the service-connected right radial nerve 
injury residuals.  The RO should 
determine whether "staged ratings" from 
the date of the original grant of service 
connection are warranted in the veteran's 
case.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


